 

j U. = ~
| NORTHERN STRICT COURD
IN THE UNITED STATES DISTRICT COURT I LED .
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION DEC 2 0 2019
CLER US Ro
2 2 U9, DISTR 1p
ROBERT LEE MARTIN, § By wo _. STRICT COURT
§ Lama, nen, wel ] don uty
Petitioner, § ee
5 ~
Vv. § 2:19-CV-92-Z
§
LORIE DAVIS, Director, §
Texas Department of Criminal Justice, §
Correctional Institutions Division, §
§
Respondent. §

ORDER

On November 19, 2019, the United States Magistrate Judge entered findings and
conclusions on the Petition for a Writ of Habeas Corpus filed in this case. The Magistrate Judge
RECOMMENDS that Respondent’s motion to dismiss be GRANTED, and the petition be
DISMISSED. On December 5, 2019, Petitioner filed his response to the Motion to Dismiss (ECF
No. 24), objection and motion to strike the Motion to Dismiss (ECF No. 25), and motion for
discovery (ECF No. 26). Petitioner also filed objections to the findings, conclusions, and
recommendation (ECF No. 27) on December 5, 2019.

After making an independent review of the pleadings, files, and records in this case, and
the findings, conclusions, and recommendation of the Magistrate Judge, and Petitioner’s
objections, the Court concludes that the findings and conclusions are correct. It is therefore
ORDERED that Petitioner’s objections are OVERRULED, the findings, conclusions, and
recommendation of the Magistrate Judge are ADOPTED, and the Petition for a Writ of Habeas

Corpus is DISMISSED.

 
 

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,
and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because Petitioner has
failed to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel,
529 U.S. 473, 483 (2000). The Court ADOPTS and incorporates by reference the Magistrate
Judge’s findings, conclusions, and recommendation filed in this case in support of its finding that
Petitioner has failed to show (1) that reasonable jurists would find this Court’s “assessment of the
constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable
whether the petition states a valid claim of the denial of a constitutional right” and “debatable
whether [this Court] was correct in its procedural ruling.” Jd. at 484.

If Petitioner files a notice of appeal, he may proceed in forma pauperis on appeal. See

Federal Rule of Appellate Procedure 24(a)(3).

SO ORDERED.

December 20 , 2019,

 

MAATHEW J. KACSMARYK
ITED STATES DISTRICT JUDGE

 
